DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 12/11/20. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1 – 3 and 5 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaganov (2007/0245836 – See IDS dated 12/11/20).
Regarding claim 1, Vaganov discloses an apparatus comprising a sensor die 10 (See Fig. 2) configured to receive an applied force, wherein the sensor die comprises a top surface and a bottom surface opposite thereto, a sensing element 18, 20, 22 arranged on the bottom surface of the sensor die, wherein the sensing element is configured to convert a strain on the bottom surface of the sensor die to an analog electrical signal that is proportional to the strain, and digital circuitry (See Pg. 3, Para. 0049) arranged on the bottom surface of the sensor die, wherein the digital circuitry is configured to convert the analog electrical signal to a digital electrical output signal sensor die (See Pg. 3, Paras. 0048 and 0049 and Pg. 5, Para. 0073).                                           
    PNG
    media_image1.png
    560
    646
    media_image1.png
    Greyscale
 	Regarding claim 2, the sensing element comprises a piezoresistive, piezoelectric, or capacitive transducer (See Fig. 2, See claim 12).
 	Regarding claim 3, a plurality of electrical terminals are arranged on the bottom surface of the sensor die, wherein a digital electrical output signal produced by the digital circuitry is routed to the electrical terminals (See Fig. 2, See claim 12). 	Regarding claim 5, a cap is attached to the sensor die at a surface defined by an 
 	Regarding claim 6, the sensor die comprises a flexure 14, 113 formed therein (See Figs. 2 and 13) that converts an applied force into the strain on the bottom surface of the sensor die (See Pg. 3, Para. 0048 and Pg. 5, Para. 0073).
 	Regarding claim 7, the flexure 113 is formed in the sensor die by etching (See Pg. 5, Para. 0073).   	Regarding claim 8, a gap is arranged between the sensor die and the cap, wherein the gap is configured to narrow with application of the applied force such that the flexure is unable to deform beyond its breaking point (See Fig. 2).                                            Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

7. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vaganov in view of Brosh et al. (2016/0332866, hereinafter Brosh).
 	Regarding claim 4, Vaganov discloses an apparatus comprising a sensor die 10 (See Fig. 2) configured to receive an applied force, wherein the sensor die comprises a top surface and a bottom surface opposite thereto, a sensing element 18, 20, 22 arranged on the bottom surface of the sensor die, wherein the sensing element is configured to convert a strain on the bottom surface of the sensor die to an analog electrical signal that is proportional to the strain, and digital circuitry (See Pg. 3, Para. 0049) arranged on the bottom surface of the sensor die, wherein the digital circuitry is configured to convert the analog electrical signal to a digital electrical output signal sensor die (See Pg. 3, Paras. 0048 and 0049 and Pg. 5, Para. 0073).  	Vaganov fails to disclose that the electrical terminals comprise solder bumps or copper pillars.  
 	However, Brosh discloses an apparatus comprising electrical terminals 121 that comprise solder bumps (See Fig. 16, See Pg. 3, Para. 0042).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vaganov according to the teachings of Brosh for the purpose of, advantageously providing solder bumps with electrical terminals since this type of configuration allows flip-chip assembly (See Brosh, Pg. 3, Para. 0042).                                            Response to Arguments
8. 	Applicant’s arguments, on Pg. 8, lines 1 – 5, Pg. 9, lines 1 – 19 and Pg. 10, lines 16 - 27, with respect to these claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
9. 	Claims 21 – 28, 30, 31 and 33 are allowed.10. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the digital circuitry is configured to convert the analog electrical signal to a digital signal, and provide a digital output code based on a plurality of predetermined force thresholds” in combination with the other limitations presented in claim 21.
                                                     Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Gatesman (6,868,731) discloses a digital output mems pressure sensor and THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855  3/20/21